CONCURRING OPINION.
BROWN, J.
I concur in the result of the able opinion written by my brother Geaves, but I do not concur in the views of my brethren that the St. Louis Court of Appeals possesses inherent power to hear and determine proceedings to disbar attorneys.
The doctrine of the “inherent powers of courts” was vigorously asserted by some of my learned prede-courts: Power. cessors on this bench in the case of State ex inf. v. Shepherd, 177 Mo. 205, but the doctrines announced m that case have since been repudiated and now have very few defenders either, among courts, lawyers or laymexi.
*387It is undoubtedly true that all courts and all officers have more or less implied powers — powers which are indispensable to effectuate authority expressly granted by statutes or constitutions, but inherent power does not exist and cannot exist in a Republic founded upon a written constitution and written laws.
It is true, as asserted by a majority of my brethren, that inherent power did exist in the judicial, as well as in the executive system of the monarchy from which the great body of our laws are derived, but' it ■must not be forgotten that England is a country without a written constitution closely defining the powers of the different departments of its government.
- The inherent, arbitrary, and often tyrannical, power exercised by the Mother Country less than two centuries ago was one of the very reasons why this Republic and the sovereign States thereof were erected, and the several powers and duties of our officials expressly limited by constitutions and statutes.
If courts have inherent powers, then their jurisdiction has no definite bounds. It is only one short step from the assertion of inherent power to the assumption of absolute power.
If we possess inherent powers we must go back to the precedents and rulings of other courts to determine what our powers are — -how far may we go back? "When we transcend the limits fixed by our organic law, then we can go back to the days of mediaeval tyranny to find a precedent for upholding any act of official usurpation.
It was not the theory of those who framed our constitutions that whatever the courts had done in the past was right, and might, with propriety, be repeated. Those provisions of our organic law which ordain that “excessive bail shall not be required, nor cruel or unusual punishments inflicted;” that parties shall not be compelled to testify against themselves, and that the “accused shall have the right to meet the witnesses *388against Mm face to face and obtain a speedy public trial by an impartial jury of bis county,” point back to an area of judicial tyranny from wbicb the framers of- our constitutions and statutes have sought to emancipate us by fixing definite boundaries to the jurisdiction and powers of all courts.
All the splendid safeguards of citizens will be swept away if we may go back beyond the birth of the Constitution to find precedents for construing it away. This is what respondents (as I understand them) ask us to do in this case. In my humble judgment all excuse for the exercise of the so-called inherent powers became a thing of the past in this country when our written constitutions were adopted.
. In the creation of our judicial system it became necessary for the framers of our organic law to define the jurisdiction of our. several courts. At any event, whether necessary or not, their powers were thus defined, and that is as far as we need inquire.
It is needless to re-state or define here the constitutional powers of the St. Louis Court of Appeals, for the reason that it is not contended by my brothers on this bench, or by the attorneys for respondents, that one word can be found in our Constitution which would even by implication vest in the St. Louis Court of Appeals original jurisdiction of an action to disbar an attorney; and yet, the majority of my brethren seem to concede that power to be vested in that tribunal.
It is urged by learned counsel for respondents that attorneys at law have such close relations with the courts that we must, ex necessitate, possess the right to regulate their conduct by disbarring them when they are guilty of crimes or professional misconduct. That doctrine sounds plausible, but it is, nevertheless, fallacious. It is analogous to the doctrine that “necessity knows no law,” and the additional rule that the Constitution is impotent in all dealings “between' friends.” The rule that “necessity knows no law” *389may sometimes furnish a colorable excuse for disregarding law/ but necessity cannot make law; neither can we:
It cannot be successfully denied that the clerks of our courts are as close to this court as the attorneys who practice before us. We usually receive the representations of attorneys cum grano salis; but transcripts filed with us bearing the official signatures and seals of the clerks of courts of record we treat as importing absolute verity. If the clerk of a court should falsify the record or transcript of the proceedings in a cause, it would certainly tend as strongly to pollute the fountains of justice as anything an attorney could do looking to that deplorable result. Yet in the casé of State ex rel. Attorney-General v. Flentge, 49 Mo. 488, we held that the Constitution did not confer jurisdiction upon us to try a clerk charged with misdemeanor in office. In that case the Attorney-General urged the same doctrine now urged by respondents, to-wit, that this court is vested with the inherent powers of the English courts through the adoption of the common law. In overruling that contention Bliss, J., said:
“This court has ‘appellate jurisdiction only,’ except that it may issue certain specified writs ‘and other original remedial writs.’ This statutory proceeding for trying a clerk for misdemeanor in office, can by no straining he brought within the exception. No writ whatever is issued, and it is a naked attempt to impose an original duty upon the court forbidden by the Constitution, and for the performance of which no adequate means are provided.”
In the case of Wait v. Railroad, 204 Mo. 1. c. 504, the present Chief Justice of this court said:
“The Supreme Court is a court of appellate jurisdiction confined by the Constitution to the exercise of such jurisdiction only, that is it sits as a court of er*390rors, except in cases otherwise directed by the Constitution. [Art. 6, sec. 2, Constitution of Missouri.]”
So while there are some ill-considered precedents holding that this court and our courts of appeal may in extreme cases (like the one at bar) step outside the paths marked out for them by the Constitution, there is certainly equally respectable authority' for the views for which I am now contending.
I may be mistaken, but I fear that some of my learned associates are unduly impressed by the large, respectable and influential body of citizens who fathered the proceedings to disbar relator. I am sure no one has a greater regard than I for the prosecutors, nor a higher respect for the eminent jurists who rendered the judgment now sought to be quashed; and no one could possess a stronger feeling of contempt than I for an attorney who is guilty of professional miscondiict; but, notwithstanding these grave considerations, I solemnly admonish my associates not to make of the present extreme case an excuse for upholding a judgment which the Court of Appeals had no jurisdiction to render.
If we strain the Constitution in this case to accommodate a Bar Association, other influential bodies of men will, from time to time, demand that we assume additional “inherent” powers to work out justice in other extreme cases. By harkening to such pleas the Constitution of our State .will become so twisted, warped and punctured that it will lose its time-honored vitality and potency as the safeguard of the people against oppression.